DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election without traverse of electing Group I (claims 1-5 and 10-20) in the reply filed on January 14, 2022 is acknowledged. 
Claims 6-9 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention. Election was made without traverse in the reply filed on January 14, 2022.
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Applicant provided prior art Otani Yoshihisa (JP 2000064014A) (hereinafter Otani).
Regarding Claim 1, Otani teaches a CGL (continuous Galvanizing Line) line top roll for transporting a hot-dip galvanized surface-treated steel sheet, and a cylindrical non-woven fabric which is fitted and coated on the surface of the top roll. It's about rolls ([0001]), the transporting or pass roll comprising: a roll body (2); a surface layer (3), a non-woven fabric made of polyparaphenylenebenzobiosoxazole (BPO) (as admitted by Applicant in claim 3 it is a heat-resistant felt layer) as shown in Fig. 1 below (Abstract, Fig. 1), wherein the BPO fiber is heat resistance has a thermal decomposition temperature of 500°C, and has a breaking strength of 42g/d, for example [0009]).  However, it is the position of the examiner that disclosure the surface hardness evaluation index, is inherent, given that the BPO fiber disclosed by Otani and the present application having same material, polyparaphenylenebenzobiosoxazole (BPO) (Abstract, and claim 3 of current specification).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, it is the position of the examiner that disclosure the properties of wherein wherein the heat-resistant felt layer has a thermal decomposition temperature of 420°C or higher and has a surface hardness evaluation index at 400°C of more than 0.11 m/N, is expected, given the same material, polyparaphenylenebenzobiosoxazole (BPO) (Abstract, and claim 3 of current specification).
	 
    PNG
    media_image1.png
    700
    512
    media_image1.png
    Greyscale

Regarding claim 2, Otani teaches wherein the surface layer (3), a non-woven fabric made of polyparaphenylenebenzobiosoxazole (BPO) (as admitted by Applicant in claim 3 it is a heat-resistant felt layer) is in contact with a surface of the roll body (2) as shown in Fig. 1 above (Abstract, Fig. 1).
Regarding claim 3, Otani teaches wherein the surface layer (3), a non-woven fabric (reads on the heat-resistant felt layer) is made of polyparaphenylenebenzobiosoxazole (BPO) (Abstract).
Regarding claim 4, Otani teaches wherein a thickness of the surface layer (PBO) (reads on the heat-resistant felt layer) thickness is 3 mm for example ([0019]).
 Regarding claim 5, Otani teaches a CGL (continuous Galvanizing Line) line top roll for transporting a hot-dip galvanized surface-treated steel sheet ([0001], [0029]).
Regarding claim 10, Otani teaches wherein the surface layer (3), a non-woven fabric (reads on the heat-resistant felt layer) is made of polyparaphenylenebenzobiosoxazole (BPO) (Abstract).
Regarding claim 11, Otani teaches wherein a thickness of the surface layer (PBO) (reads on the heat-resistant felt layer) thickness is 3 mm for example ([0019]).
Regarding claim 12, Otani teaches wherein a thickness of the surface layer (PBO) (reads on the heat-resistant felt layer) thickness is 3 mm for example ([0019]).
Regarding claim 13, Otani teaches wherein a thickness of the surface layer (PBO) (reads on the heat-resistant felt layer) thickness is 3 mm for example ([0019]).
Regarding claim 14, Otani teaches a CGL (continuous Galvanizing Line) line top roll for transporting a hot-dip galvanized surface-treated steel sheet, implicitly teaches a hot-dip galvanized steel sheet manufacturing facility ([0001], [0029]).
Regarding claim 15, Otani teaches a CGL (continuous Galvanizing Line) line top roll for transporting a hot-dip galvanized surface-treated steel sheet, implicitly teaches a hot-dip galvanized steel sheet manufacturing facility ([0001], [0029]).
Regarding claim 16, Otani teaches a CGL (continuous Galvanizing Line) line top roll for transporting a hot-dip galvanized surface-treated steel sheet, implicitly teaches a hot-dip galvanized steel sheet manufacturing facility ([0001], [0029]).
Regarding claim 17, Otani teaches a CGL (continuous Galvanizing Line) line top roll for transporting a hot-dip galvanized surface-treated steel sheet, implicitly teaches a hot-dip galvanized steel sheet manufacturing facility ([0001], [0029]).
Regarding claim 18, Otani teaches a CGL (continuous Galvanizing Line) line top roll for transporting a hot-dip galvanized surface-treated steel sheet, implicitly teaches a hot-dip galvanized steel sheet manufacturing facility ([0001], [0029]).
Regarding claim 19, Otani teaches a CGL (continuous Galvanizing Line) line top roll for transporting a hot-dip galvanized surface-treated steel sheet, implicitly teaches a hot-dip galvanized steel sheet manufacturing facility ([0001], [0029]).
Regarding claim 20, Otani teaches a CGL (continuous Galvanizing Line) line top roll for transporting a hot-dip galvanized surface-treated steel sheet, implicitly teaches a hot-dip galvanized steel sheet manufacturing facility ([0001], [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717